UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4734



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MORGAN GREGORY ROBINSON, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
District Judge. (1:05-cr-00343-JAB; 1:05-cr-00344-JAB)


Submitted:   February 28, 2007             Decided:   March 9, 2007


Before WILKINSON, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter L. Jones, JONES, FREE & KNIGHT, PLLC, Greensboro, North
Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Douglas Cannon, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Morgan Gregory Robinson, Jr., was convicted after a jury

trial of two counts of bank robbery in violation of 18 U.S.C.

§ 2113(a) (2000), and was sentenced to 262 months’ imprisonment.

Robinson timely appealed and asserts that the trial court erred in

denying his motion for judgment of acquittal pursuant to Fed. R.

Crim. P. 29.      Finding no error, we affirm.

           This court reviews a district court’s decision to deny a

Rule 29 motion de novo.         United States v. Ryan-Webster, 353 F.3d

353, 359 (4th Cir. 2003).           Where, as here, the motion is based on

an   allegation    of    insufficient     evidence,   the   verdict   must   be

sustained if there is substantial evidence, taking the view most

favorable to the government, to support it.           See Glasser v. United

States,   315    U.S.    60,   80   (1942).    “[S]ubstantial   evidence     is

evidence that a reasonable finder of fact could accept as adequate

and sufficient to support a conclusion of a defendant’s guilt

beyond a reasonable doubt.”          United States v. Burgos, 94 F.3d 849,

862 (4th Cir. 1996) (en banc).          The court reviews both direct and

circumstantial evidence and permits the Government the benefit of

all reasonable inferences from the facts proven to those sought to

be established.         United States v. Tresvant, 677 F.2d 1018, 1021

(4th Cir. 1982).        Witness credibility is within the sole province

of the jury, and the court will not reassess the credibility of

testimony.      United States v. Saunders, 886 F.2d 56, 60 (4th Cir.


                                       - 2 -
1989).   We have reviewed the evidence presented at trial and find

that the jury’s verdict is sufficiently supported by the evidence.

           We therefore affirm Robinson’s conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -